Citation Nr: 1210793	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in September 2008 and was remanded for additional development.  The case was returned to the Board in November 2010, when the Board denied the Veteran's claims of service connection for multiple sclerosis and hammertoes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision with regard to the issue of service connection for multiple sclerosis and remanded the case to the Board for compliance with the Joint Motion.  Initially, the Veteran also appealed the denial of service connection for hammertoes; however, the Joint Motion noted the withdrawal of that appeal, and therefore, that issue is not currently before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain a clarifying VA opinion.

The Veteran contends that her MS was incurred as a result of a bus accident during service.  In support of her claim, she has submitted medical literature regarding the relationship between trauma and the pathology of MS.

The Veteran underwent a VA examination in April 2009.  The examiner noted that the Veteran began to experience symptoms of MS 16 years after her discharge from service.  The examiner further noted that the Veteran had a normal CT scan during service.  Therefore, the examiner concluded that the Veteran's MS did not have its onset in service or within seven years after discharge.  On that basis, the RO, and subsequently the Board, denied the Veteran's claim of service connection for MS.

Service treatment records show that the Veteran was involved in a bus accident in May 1981 in which she struck her knee on the seat and subsequently complained of headaches. In an August 1988 "very 27 years of age" service department examination questionnaire, the Veteran reported that she had sustained a head injury but that she did not know whether she had "frequent or severe headache(s)." 

In the June 2011 Joint Motion, the Court found that the VA examiner did not discuss whether the Veteran's MS was directly related to or caused by the 1981 bus accident, and the Board erred in failing to address whether an examination or opinion was necessary to specifically analyze that allegation.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the Court's directives, a clarifying medical opinion is necessary to determine ascertain if the Veteran's disorder was caused as she has alleged by the bus accident in service. See 38 C.F.R. § 4.2.  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for multiple sclerosis that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO must return the claims file to the VA examiner who conducted the April 2009 VA examination.  If that examiner is unavailable, the RO must solicit an opinion from an appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiry:

i. Given all reports, the development of MS and other information contained in the Veteran's service treatment and post service treatment and the claims folder, was the Veteran's multiple sclerosis caused by her claimed 1981 bus accident in service? 

ii. In forming an opinion, the examiner is expected to conduct a complete review of the claims file.  In doing so, the examiner's attention is called to the following:

A. The May 1981 record of the Veteran's involvement in a bus accident, in which she struck her right knee on the seat of a bus and complained of headaches. 

B. The September 1986 CT scan of her brain that revealed no abnormalities; and noted a diagnostic assessment of "probably vascular."

C. The article by Charles M. Posner, entitled "The role of trauma in the pathogenesis of multiple sclerosis: a review", submitted by the Veteran in February 2012.

D. The internet article entitled "Does Head Trauma Cause Multiple Sclerosis?" submitted by the Veteran in February 2012.  

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for multiple sclerosis to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



